DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DKPA 2019 70431, filed on 7/2/19.

Response to Amendment
1. The amendment filed 09/15/20 has been entered.
2. Claims 1-2, 4-6, 15, 17-21, 24-26, 28-30, 38, 80, and 83 remain pending within the application.

Claim Interpretation
The claims as filed 9/15/20 contain “wherein” clauses. Examiner would like to point applicant to MPEP 2111.04 (I & II). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19-21, and 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17, and 19-21 recites the limitation "test participant records".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “test participant records” is the same as ‘the participant records’ of claim 1. 
Claim 38 recites the limitation "said injection logic template".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 15, 17-19, 21, 24-25, 28-30, 38, 80, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Shulman United States Patent Application Publication US 2015/0095145 in view of Graziano United States Patent Application Publication US 2016/0104191.
Regarding claim 1, Shulman discloses a campaign management system comprising a computer-data processor memory, a graphical user interface, the management system processing a plurality of participant records according to a user-configured process structure of a plurality of configured logic templates (Shulman, para [0105-106], with reference to fig 8, memory 1128, GUI represented by 
a plurality of participant records arranged to store participant contact interface information associated with participant contact interfaces (Shulman, para [0110], 1108 collects data logs of users in 1126 “merged data logs”; Shulman, para [0111], with reference to fig 9, each log includes a stored IP address representing contact interface information);
a plurality of logic templates (Shulman, para [0083], plurality of predefined skins represent a plurality of logic templates);
a plurality of graphical elements each associated with one of said logic templates (Shulman, para [0083], Skins allow a user or developer to control the appearance of the dashboard, by supplying a set of formatting instructions and graphical elements that can be used to supplement or replace default elements used to format the dashboard); 
a graphical user interface arranged to display said graphical elements (Shulman, para [0083], dashboard represents GUI with arranged elements);
Shulman does not disclose:
wherein the campaign management system is configured for execution of a live mode and a test mode, wherein the live mode for the campaign executes executable program fragments of the process structure for processing of the individual participant records established for a respective campaign,
wherein the test mode executes executable program fragment of the process structure of the respective campaign and wherein participant interaction is suspended in test mode, and 
wherein the test mode is executed on the basis of a plurality of participant records and wherein the participant records comprises participant attributes and wherein the participant attributes include participant record track history.
Graziano discloses:

wherein the test mode executes executable program fragment of the process structure of the respective campaign and wherein participant interaction is suspended in test mode (Graziano, para [0070 and 73], test mode 210 allows for edits to be made without deploying the changes to user to interact with current modifications. Campaigns paused in test mode), and 
wherein the test mode is executed on the basis of a plurality of participant records and wherein the participant records comprises participant attributes and wherein the participant attributes include participant record track history (Graziano, para [0071], creative elements accessed within test mode; Graziano, para [0124], user history as part of elements).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the campaign system to include a test mode based on the teachings of Graziano. The motivation for doing so would have been to edit and preview a user interface without it being deployed (Graziano, para [0070]).

Regarding claim 2, Shulman in view of Graziano discloses the campaign management system of claim 1. Graziano additionally discloses wherein the test mode is executed on the basis of a plurality of participant records which have already been at least partly processed in a respective campaign running in live mode and/or in test mode (Graziano, para [0060], information bound at instantiation of page prior to test mode).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the campaign system to include a test mode based on 

Regarding claim 4, Shulman in view of Graziano discloses the campaign management system of claim 1. Graziano additionally discloses wherein a campaign includes at least two process structure versions of the process structure (Graziano, para [0070 and 73], an old version which is already deployed and a current version which is being modified within the test mode).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the campaign system to include a test mode based on the teachings of Graziano. The motivation for doing so would have been to edit and preview a user interface without it being deployed (Graziano, para [0070]).

	Regarding claim 5, Shulman in view of Graziano discloses the campaign management system of claim 1. Graziano additionally discloses wherein the participant records comprise a track history logging an executed process sequence of a processing according to said process structure of said participant record (Graziano, para [0124], user history as part of elements).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the campaign system to include a test mode based on the teachings of Graziano. The motivation for doing so would have been to edit and preview a user interface without it being deployed (Graziano, para [0070]).

	Regarding claim 6, Shulman in view of Graziano discloses the campaign management system of claim 1. Graziano additionally discloses wherein the participant records comprise a track history logging an executed process sequence of a processing by a given process structure version of said process 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the campaign system to include a test mode based on the teachings of Graziano. The motivation for doing so would have been to edit and preview a user interface without it being deployed (Graziano, para [0070]).

	Regarding claim 15, Shulman in view of Graziano discloses the campaign management system of claim 1. Graziano additionally discloses wherein the execution of interaction logic template is at least partly suspended during test mode of a respective campaign, thereby obtaining that the participant interaction is suspended in test mode (Graziano, para [0070 and 73], test mode 210 allows for edits to be made without deploying the changes to user to interact with current modifications. Campaigns paused in test mode, including corresponding elements within page).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the campaign system to include a test mode based on the teachings of Graziano. The motivation for doing so would have been to edit and preview a user interface without it being deployed (Graziano, para [0070]).

	Regarding claim 17, Shulman in view of Graziano discloses the campaign management system of claim 1. Graziano additionally discloses wherein the test mode is executed on the basis the test participant records (Graziano, para [0071], tracked creative elements accessed within test mode).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the campaign system to include a test mode based on 

	Regarding claim 18, Shulman in view of Graziano discloses the campaign management system of claim 1. Graziano additionally discloses wherein the test mode is executed without affecting the participant records of the respective campaign run in live mode (Graziano, para [0071], tracked creative elements accessed within test mode; Graziano, para [0070 and 73], test mode 210 allows for edits to be made without deploying the changes to user to interact with current modifications. Campaigns paused in test mode, including corresponding elements within page).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the campaign system to include a test mode based on the teachings of Graziano. The motivation for doing so would have been to edit and preview a user interface without it being deployed (Graziano, para [0070]).

	Regarding claim 19, Shulman in view of Graziano discloses the campaign management system of claim 1. Graziano additionally discloses wherein the test participant records is produced as a copy of participant records in a current state at a given time (Graziano, para [0070 and 73], an old version which is already deployed and a current version which is being modified within the test mode).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the campaign system to include a test mode based on the teachings of Graziano. The motivation for doing so would have been to edit and preview a user interface without it being deployed (Graziano, para [0070]).

claim 21, Shulman in view of Graziano discloses the campaign management system of claim 1. Graziano additionally discloses wherein the test participant records processed during test mode includes participant attributes (Graziano, para [0061], personal information documents tracked and include participant attributes such as contact information).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the campaign system to include a test mode based on the teachings of Graziano. The motivation for doing so would have been to edit and preview a user interface without it being deployed (Graziano, para [0070]).

Regarding claim 24, Shulman in view of Graziano discloses the campaign management system of claim 1. Graziano additionally discloses wherein the campaign management system is designed for running in live mode on the basis of a first version of a process structure of a campaign and running in test mode one the basis of a second version of a process structure of the same campaign, and wherein the first version of the process structure is different from the second version of the process structure (Graziano, para [0070 and 73], an old version which is already deployed and a current version which is being modified within the test mode).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the campaign system to include a test mode based on the teachings of Graziano. The motivation for doing so would have been to edit and preview a user interface without it being deployed (Graziano, para [0070]).

	Regarding claim 25, Shulman in view of Graziano discloses the campaign management system of claim 1. Graziano additionally discloses wherein the campaign management system is designed for simultaneous execution of live mode of a process structure of a campaign and a test mode, the live 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the campaign system to include a test mode based on the teachings of Graziano. The motivation for doing so would have been to edit and preview a user interface without it being deployed (Graziano, para [0070]).

Regarding claim 28, Shulman in view of Graziano discloses the campaign management system of claim 1. Shulman additionally discloses wherein current state of a specified participant record in live mode is monitored and optionally visualized as a progression relative to a process structure of a campaign and wherein the progression relative to the process structure is referred to as the participant location (Shulman, para [0085], dashboard includes visualizations of monitored information within gadgets including graph with a progression of time 218 to page view per (000)).

Regarding claim 29, Shulman in view of Graziano discloses the campaign management system of claim 1. Shulman additionally discloses wherein the processing of the participant records in live mode is monitored with respect to and in relation to the process structure and graphically illustrated by means of the graphical user interface with reference to or related to graphical elements representing configured logic templates of the user-defined process structure (Shulman, para [0124], monitors data; Shulman, para [0083-84], each gadget has its own template/skin)

Regarding claim 30, Shulman in view of Graziano discloses the campaign management system of claim 1. Shulman additionally discloses wherein the progression of the processing of the 

	Regarding claim 38, Shulman in view of Graziano discloses the campaign management system of claim 1. Graziano additionally discloses wherein said campaign management system in test mode is configured for testing said injection logic template (Graziano, para [0061], testing template within page).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the campaign system to include a test mode based on the teachings of Graziano. The motivation for doing so would have been to edit and preview a user interface without it being deployed (Graziano, para [0070]).

Regarding claim 80, Shulman discloses a campaign management system comprising a computer-data processor memory, a graphical user interface, the management system processing a plurality of participant records according to a user-configured process structure of a plurality of configured logic templates (Shulman, para [0105-106], with reference to fig 8, memory 1128, GUI represented by browser on computer accessed by user 1106d; Shulman, para [0110], 1108 collects data logs of users in 1126 “merged data logs”);
a plurality of participant records arranged to store participant contact interface information associated with participant contact interfaces (Shulman, para [0110], 1108 collects data logs of users in 
a plurality of logic templates (Shulman, para [0083], plurality of predefined skins represent a plurality of logic templates);
a plurality of graphical elements each associated with one of said logic templates (Shulman, para [0083], Skins allow a user or developer to control the appearance of the dashboard, by supplying a set of formatting instructions and graphical elements that can be used to supplement or replace default elements used to format the dashboard); 
a graphical user interface arranged to display said graphical elements (Shulman, para [0083], dashboard represents GUI with arranged elements);
Shulman does not disclose:
wherein the campaign management system is configured for execution of a live mode and a test mode, wherein the live mode for the campaign executes executable program fragments of the process structure for processing of the individual participant records established for a respective campaign,
wherein the test mode executes executable program fragment of the process structure of the respective campaign and wherein participant interaction is suspended in test mode, and 
wherein the test mode is executed on the basis of a plurality of participant records and wherein the participant records comprises participant attributes and wherein the participant attributes include participant record track history.
Graziano discloses:
wherein the campaign management system is configured for execution of a live mode and a test mode, wherein the live mode for the campaign executes executable program fragments of the process structure for processing of the individual participant records established for a respective campaign (Graziano, para [0060-61], live mode and test mode where modifications can be made),

wherein the test mode is executed on the basis of a plurality of participant records which have already been at least partly processed in a respective campaign running in live mode and/or in test mode (Graziano, para [0071], creative elements accessed within test mode; Graziano, para [0124], user history as part of elements).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the campaign system to include a test mode based on the teachings of Graziano. The motivation for doing so would have been to edit and preview a user interface without it being deployed (Graziano, para [0070]).

Regarding claim 83, Shulman discloses Method of executing a campaign management system comprising a computer-data processor memory, a graphical user interface, the Lee &Hayes150-0040USmanagement system processing a plurality of participant records according to a user-configured process structure of a plurality of configured logic templates (Shulman, para [0105-106], with reference to fig 8, memory 1128, GUI represented by browser on computer accessed by user 1106d; Shulman, para [0110], 1108 collects data logs of users in 1126 “merged data logs”);
a plurality of participant records arranged to store participant contact interface information associated with participant contact interfaces (Shulman, para [0110], 1108 collects data logs of users in 1126 “merged data logs”; Shulman, para [0111], with reference to fig 9, each log includes a stored IP address representing contact interface information);

a plurality of graphical elements each associated with one of said logic templates (Shulman, para [0083], Skins allow a user or developer to control the appearance of the dashboard, by supplying a set of formatting instructions and graphical elements that can be used to supplement or replace default elements used to format the dashboard); 
a graphical user interface arranged to display said graphical elements (Shulman, para [0083], dashboard represents GUI with arranged elements);
Shulman does not disclose:
wherein the campaign management system is configured for execution of a live mode and a test mode, wherein the live mode for the campaign executes executable program fragments of the process structure for processing of the individual participant records established for a respective campaign,
wherein the test mode executes executable program fragment of the process structure of the respective campaign and wherein participant interaction is suspended in test mode, and 
wherein the test mode is executed on the basis of a plurality of participant records and wherein the participant records comprises participant attributes and wherein the participant attributes include participant record track history.
Graziano discloses:
wherein the campaign management system is configured for execution of a live mode and a test mode, wherein the live mode for the campaign executes executable program fragments of the process structure for processing of the individual participant records established for a respective campaign (Graziano, para [0060-61], live mode and test mode where modifications can be made),
wherein the test mode executes executable program fragment of the process structure of the respective campaign and wherein participant interaction is suspended in test mode (Graziano, para 
wherein the test mode is executed on the basis of a plurality of participant records and wherein the participant records comprises participant attributes and wherein the participant attributes include participant record track history (Graziano, para [0071], creative elements accessed within test mode; Graziano, para [0124], user history as part of elements).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the campaign system to include a test mode based on the teachings of Graziano. The motivation for doing so would have been to edit and preview a user interface without it being deployed (Graziano, para [0070]).

Claims 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shulman United States Patent Application Publication US 2015/0095145 in view of Graziano United States Patent Application Publication US 2016/0104191, in further view of Toval United States Patent Application Publication US 2017/0221092.
	Regarding claim 20, Shulman in view of Graziano discloses the campaign management system of claim 1. Shulman in view of Graziano does not disclose wherein the test participant records are produced as an emulation of participant records in an emulated state of a specified campaign.
	Toval discloses wherein the test participant records are produced as an emulation of participant records in an emulated state of a specified campaign (Toval, para [0109-111], emulates data of a user to produce survey results).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the campaign system to include emulation of 

	Regarding claim 26, Shulman in view of Graziano discloses the campaign management system of claim 1. Shulman in view of Graziano does not disclose wherein the test participant records are derived and copied from participant records of the campaign when running in live mode.
	Toval discloses wherein the test participant records are derived and copied from participant records of the campaign when running in live mode (Toval, para [0088], collect advertisement data processed by the mobile application 17, for example by receiving from monitoring modules 44 data included in advertisements 26 monitored, and/or traced).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the campaign system to include emulation of information. The motivation for doing so would have been to allow a system to test a circumstance of an advertisement prior to distribution (Toval, para [0007] and [0078]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178